224 S.W.3d 604 (2006)
NJR ENTERPRISES INTERNATIONAL, LLC d/b/a Hip Hop Café, Appellant,
v.
CITY OF ST. ANN, Missouri, Respondent.
No. ED 88142.
Missouri Court of Appeals, Eastern District, Division Two.
December 19, 2006.
Application for Transfer Denied June 7, 2007.
Thomas Carter II, St. Louis, MO, for appellant.
William A. Hellmich II, St. Louis, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.
Application for Transfer to Supreme Court Denied June 7, 2007.

ORDER
PER CURIAM.
NJR Enterprises International, LLC d/b/a Hip Hop Café (hereinafter, "Appellant") appeals from the trial court's judgment dismissing its petition seeking damages from the City of St. Ann (hereinafter, *605 "the City"). Appellant believes it was damaged by the City's denial of an occupancy permit. Appellant raises two points on appeal, claiming the trial court erred in dismissing its petition for failure to pursue judicial review and for failing to grant Appellant leave to amend.
We have reviewed the briefs of the parties and the record on appeal, and we find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16.